DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baird U.S. Patent No. 6,471,040.
Claim 1, Baird teaches an oscillating conveyor 22 having a conveying apparatus 34 and a drive device 36 that, upon an actuation of the drive device 36 by a control device 28, excites an oscillation of the conveying apparatus 34 with respect to a base 32 of the oscillating conveyor 22 in order to convey objects supported by a conveying surface of the conveying apparatus 34  by means of this oscillation via 28, wherein the control device 28 is integrated in the base 32 or mounted on the base 32 and comprises at least one communication interface 30 for communication with an external communication device 26, in particular with a communication device 26 of another oscillating conveyor 22, wherein the control device 28 is designed so as, upon receiving a communication message that comprises address information and control information, to use the communication interface to check an addressing condition, the meeting of which is dependent on the address information, and only if the addressing condition is met to alter the actuation of the drive device 36 on the basis of the control information and/or to set an internal control parameter on which at least one chronologically subsequent actuation of the drive device by the control device 28 is dependent to a value that is dependent on the control information C5 L10-55.
Claim 2, Baird teaches the control device 28 is an FPGA or comprises an FPGA (microcontroller) C9 L10-20.
Claim 3, Baird teaches the control device 28 comprises a processing device (microcontroller) that implements a communication protocol via 30 for the communication with the external communication device 26 via the communication interface 30, wherein the communication protocol 102 is predefined by a configuration or a computer program via microcontroller Fig. 7, wherein the control device 28 is designed to receive the configuration or the computer program via the communication interface 104 or a programming interface 104 and/or to read in said configuration or computer program from a removable data medium C8 L50-67; C9 L10-20.
Claim 4, Baird teaches the processing device 26 is designed to take the configuration or the computer program as a basis for providing control signals for actuating the drive device C8 L50-67.
Claim 7, Baird teaches the control device 28 is designed to provide at least one network-callable function via 30 to the external communication device 26 via the communication interface 30 and/or to call a network-callable function via 30 of the external communication device 26 via the communication interface 30.
Claim 10, Baird teaches the conveying apparatus 34 is supported on the base by way of springs 38, wherein the control device 28 is rigidly connected to the base 32 Fig. 4.
Claim 11, Baird teaches the drive device 36 is formed by an electromagnet and a yoke 40, wherein the yoke 40 is mounted on the conveying apparatus 34 or is formed by said conveying apparatus 34 and the electromagnet 40 is mounted on a countermass supported so as to be able to oscillate with respect to the base 32, or vice versa C6 L1-25.
Claim 12, Baird teaches the control device 28 comprises a near field communication interface 24 and is designed to use the near field communication interface to provide data stored in the control device 28 to an external mobile device of 26 and/or to receive configuration data from the mobile device of 26, on which configuration data the further operation of the oscillating conveyor 22 is dependent.
Claim 13, Baird teaches an apparatus 20 comprising a first oscillating conveyor 22 and a second oscillating conveyor 22, wherein the first and second oscillating conveyors 22 are oscillating conveyors according to claim 1, wherein the control device 28 of the second oscillating conveyor 22 is the external communication device 26 and uses the communication interface 30 to communicate with the control device 28 of the first oscillating conveyor 22.
Claim 14, Baird teaches the communication connection via 26 of the first and second oscillating conveyors 22 via their respective communication interfaces 30 forms a section of a bus or of a network with linear topology or ring topology Fig. 5.
Claim 15 topology the control device 28 of the first oscillating conveyor 22 is designed to ascertain control information via 26 for the second oscillating conveyor 22 or another oscillating conveyor 22 connected to the bus or the network 20 and to use the communication interface 30 to transmit a communication message that comprises said control information via 26 and is addressed to the second or the other oscillating conveyor 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baird U.S. Patent No. 6,471,040 in view of Nelson U.S. Patent No. 5,145,054.
Claim 5, Baird does not teach as Nelson teaches the oscillating conveyor 11 has at least one integrated sensor 190 and/or at least one sensor connection for connecting an external sensor, wherein the control device 25 is designed to capture sensor data 200 from the integrated sensor 190 and/or, via the respective sensor connection, sensor data from the external sensor and firstly to transfer the sensor data or communication data that are dependent on the sensor data to the external communication device via the communication interface and/or secondly to take the meeting of a transmission condition that is dependent on the sensor data as a basis for transmitting a communication message to the external communication device via the communication interface and/or controlling the drive device on the basis of the sensor data C9 L20-50. It would be obvious to one of ordinary skill to use the sensor of Nelson into the invention of Baird for additional control and function through transport.
Claim 6, Baird does not teach as Nelson teaches the control device 25 is designed so as, if the addressing condition is met, firstly to predefine an amplitude and/or a frequency and/or a phase of an AC current supplied to the drive device and/or of an AC voltage output to the drive device of 11 on the basis of the control information and/or secondly to actuate the drive device to excite the oscillation of the conveying apparatus only if an enable condition dependent on the control information is met Abstract. It would be obvious to one of ordinary skill to use the control configuration of Nelson into the invention of Baird for additional control (as known when using AC circuitry).
Claim 8, Baird does not teach as Nelson teaches it has a connection for a hybrid cable 26, wherein the connection has firstly contacts for supplying power to the oscillating conveyor 11 and secondly at least one contact of the communication interface or of one of the communication interfaces of 25. It would be obvious to one of ordinary skill to use the control configuration of Nelson into the invention of Baird for additional control and apart of the assembly.
Claim 9, Baird does not teach as Nelson teaches it has another connection for connecting to another component, in particular to another oscillating conveyor 11, wherein the other connection comprises contacts for a supply of power to the other component and at least one other contact, wherein the other contact loops through the contact of the communication interface of the connection or is a contact of another of the communication interfaces Fig., 1. It would be obvious to one of ordinary skill to use the control configuration of Nelson into the invention of Baird for additional control and apart of the assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS